department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc pa plr-145676-14 date date internal_revenue_service number release date 6050p --------------------- ----------------------------------- --------------------- --------------------------- in re --------------------- legend entity --------------------- state x ----------- asset -------------- collection remedy --------------------------------------------- date ----------------------- date ------------------ date ----------------------- court ----------------------------------- court -------------------------------- dear ------------ this letter responds to the letter dated date submitted on behalf of entity requesting a ruling that entity is not required to file forms 1099-c to report the write-off of certain balances under a settlement agreement and court order approving the settlement agreement because the discharge was not the result of an identifiable_event listed in sec_1_6050p-1 but rather was required by operation of state law for the reasons set forth below we conclude that entity is not plr-145676-14 required to report the discharge_of_indebtedness because of the occurrence of an identifiable_event listed in sec_1_6050p-1 facts entity is a financial_institution chartered in state x engaged in among other things the business of extending credit to consumers for the purchase of certain assets plaintiff filed a class action lawsuit against entity alleging entity’s presale notices violated state x law and seeking statutory damages and an injunction prohibiting entity from collecting the outstanding deficiency balances from the class of debtors who received similar presale notices specifically the lawsuit alleged that notices related to collection remedy did not meet statutory notice requirements on date court found that the presale notice sent to plaintiff did not meet statutory notice requirements on date the parties signed an agreement purporting to settle the entire class action lawsuit on date court granted preliminary approval of the settlement also on date court enjoined entity from collecting the outstanding deficiency balances from the class members based on court 1’s finding that the presale notice sent to plaintiff did not meet statutory notice requirements in relevant part the settlement agreement requires entity to write off balances owed by the class members the settlement agreement acknowledges that entity is entering the settlement to eliminate the risk burden and expense of further litigation the settlement agreement further acknowledges the court’s finding that the presale notices sent to class members did not meet statutory standards and as such state x law bars entity from collecting deficiency balances law analysis sec_6050p of the internal_revenue_code requires that an applicable_entity report any discharges in whole or in part of indebtedness of any person in excess of dollar_figure on a form 1099-c the form 1099-c is to include the name address and taxpayer_identification_number of each person whose indebtedness is discharged the date of the discharge and the amount of indebtedness discharged sec_1_6050p-1 of the treasury regulations provides that for information reporting purposes a discharge_of_indebtedness is deemed to have occurred upon the occurrence of an identifiable_event whether or not an actual discharge_of_indebtedness has occurred on or before the date on which the identifiable_event has occurred reg sec_1_6050p-1 provides a list of identifiable events of the identifiable events two are potentially relevant to the requested ruling agreement by the parties to discharge the debt for less than full consideration or a decision by the creditor to discontinue collection activity and discharge the debt_discharge by agreement of the parties plr-145676-14 regulation sec_1_6050p-1 provides that an identifiable_event occurs when the applicable_entity and debtor agree to discharge the indebtedness for less than full consideration to establish consideration there must be a performance or a return promise which has been bargained for by the parties restatement second contracts sec_71 in this case entity and the debtor-class members agreed to the entry of a judgment approved and supervised by the court which incorporates the parties’ agreement by which entity will write off all remaining deficiency balances as part of the overall settlement of the pending litigation the discharge in this case does not fall under the identifiable_event described in subsection f of the regulations because the debt was discharged by operation of state law and not pursuant to the agreement of the parties to settle the litigation the violation of state law found by the court in its preliminary order and admitted by entity in the settlement agreement means that the deficiency balances never accrued in the first place and entity is barred from recovering any deficiency balances this bar is effective whether or not the creditor agrees to discharge the debt therefore the write-off of the balances for the class is not triggered by an agreement between entity and the debtors but rather by application of state law discharge by decision of the creditor sec_1_6050p-1 provides that a discharge_of_indebtedness occurs upon a decision by the creditor or the application of a defined policy of the creditor to discontinue collection activity and discharge debt for the same reasons as set forth above this identifiable_event does not apply the discharge occurred by operations of state law and not by a decision or application of a defined policy by entity conclusion based solely on the information provided and representations made we conclude that entity is not required to file forms 1099-c with respect to the write-off of deficiency balances pursuant to the settlement agreement and preliminary order because the discharge was not the result of an identifiable_event listed in sec_1_6050p-1 but rather was by operation of state law except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-145676-14 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely blaise dusenberry senior technician reviewer procedure administration enclosures copy of letter for sec_6110 purposes notice of intention to disclose notice cc
